Citation Nr: 1823957	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This claim was remanded in August 2016 for development.


FINDING OF FACT

The Veteran does not have a current psychiatric disability that had its onset in service or within one year of separation from service; that has been continuous since service; or that it is related to service or any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Of note, the RO provided the Veteran with adequate notice in a March 2009 and October 2016 letters.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the May 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  

As the Veteran claims to have developed PTSD related to a noncombat-related incident during service, in October 2016, VA issued a letter to the Veteran, explaining the procedures required to a substantiate a claim for service connection for PTSD.  With that letter, VA attached stressor verification forms and explained to the Veteran that he was to return those forms if he wanted VA to attempt to verify a claimed in-service stressor.  VA also attached release and authorization forms that would allow VA to attempt to obtain outstanding private treatment records from outside providers identified by the Veteran.  The Veteran did not respond to the October 2016 letter.  The duty to assist is not a one-way street.  If a Veteran wants help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA obtained an October 2009 VA psychiatric examination report in which a VA examiner reported being unable to provide an opinion regarding the etiology of a claimed psychiatric disability without resorting to speculation.  As the October 2009 VA psychiatric examination report neither supports nor weighs against the claim, VA attempted to provide the Veteran with an additional VA examination to determine the etiology of the Veteran's psychiatric disability.  In December 2016, the Veteran's local VA Medical Center attempted to contact the Veteran by both telephone and letter to schedule the examination.  Despite VA's attempts to contact the Veteran, the Veteran failed to respond.  

VA attempted to assist the Veteran in corroborating the claimed PTSD stressors and providing a VA examination, but could not provide assistance due to the Veteran's failure to respond.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an August 2016 remand, the Board requested that treatment records be obtained, that a letter regarding PTSD claims be issued, that efforts be made to establish any PTSD stressors listed by the Veteran in response to the notice letter, and that the Veteran be scheduled for a VA psychiatric examination.  As explained previously, the Veteran failed to respond to the VA notice letter and did not cooperate in the scheduling of the examination.  The Board finds substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as psychoses.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  That presumption is rebuttable by probative evidence to the contrary.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association.  38 C.F.R. § § 3.304(f), 4.125 (a) (2017).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f) (2017).  Participation in combat, a determination made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6527 (2000); Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264 (2004).  

If a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to a fear of hostile military or terrorist activity, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

If a stressor claim is related to the fear of hostile military or terrorist activity and a VA or VA-contracted psychologist or psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, if the Veteran has experienced, witnessed, or has been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror; and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f) (2017).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records contain no notation indicating treatment for a psychiatric disability.  In an October 1968 service separation examination report, the Veteran reported having experienced "depressive and excessive worrying" since March 1968, but further reported that he had not required therapy and the symptoms were non-disabling.  The Veteran also reported having frequent trouble sleeping since 1967, but again indicated that the condition was non-disabling.  On examination, the examiner noted that the Veteran's psychiatric symptoms were normal.  In a contemporaneous report of medical history prior to separation, the Veteran again indicated having experienced "depressive and excessive worrying" since March 1968, but further reported that he had not required therapy and the symptoms were non-disabling.  The Veteran also reported having frequent trouble sleeping since 1967, but again indicated that the condition was non-disabling.  

The post-service treatment records contain no notation indicating diagnosis or treatment for a psychiatric disability until 2009.  

In a March 2009 VA mental health initial evaluation note, the Veteran reported having experienced difficulty sleeping, because of nightmares, and said that he had experienced frequent flashbacks since an in-service incident in 1966.  The Veteran indicated that, one night, while he was stationed in France, his roommate was killed in a motor vehicle accident.  The Veteran stated that he and another person found his roommate's body at the accident site the next morning.  The Veteran reported that his current nightmares were about the discovery of the body.  The Veteran stated that he had a nightmare at least once per week.  The Veteran also described having some symptoms of depression, including loss of interest in previously enjoyed activities, decreased energy, decreased motivation, and depressed mood.  He also reported experiencing impaired concentration.  The Veteran denied having any thoughts of self-harm or a history of suicide attempts.  The Veteran acknowledged that he had problems with anger and physical aggression toward his wife many years ago, but denied having had any violent episodes in about 10 or 12 years.  He indicated that he knew that his past behavior was wrong.  The Veteran denied having any thoughts of harm toward others.  The Veteran indicated that had experienced recent financial difficulties what had caused increased stress.  The Veteran also reported having an increase in depressive symptoms since he retired from a civil service position in 2007.  The Veteran stated that he was now actively looking for employment.  The Veteran said that he previously enjoyed playing sports and coaching, but now felt that he was physically unable to participate as he once did.  

The Veteran reported living with his wife.  The Veteran stated that he had three adult children and six grandchildren.  The Veteran indicated that he had a very good relationship with his family.  The Veteran reported being involved in his church and having a good support system.    

The examiner provided an Axis I diagnosis of depressive disorder, Not Otherwise Specified (NOS); rule-out PTSD; and an Axis IV diagnosis of economic difficulties.  The examiner noted that the Veteran appeared to be experiencing longstanding symptoms associated with a traumatic experience in the 1960s, and situational depressive symptoms sporadically over the years.  

In an April 2009 VA mental health physician's note, the Veteran reported having disturbing nightmares regarding an incident in the 1960s during which he came upon a motor vehicle accident and found his roommate's body.  The Veteran also reported having insomnia related to the incident.  The examiner diagnosed insomnia.  

In an April 2009 private treatment record, a private examiner, in a list of "chronic problems," stated that the Veteran had PTSD.  

In an October 2009 VA psychiatric examination report, the Veteran denied experiencing combat during service.  The Veteran stated that he found his roommate's body "sometime in 1966."  The Veteran indicated that he never sought treatment for "it," but said that he "told them it was a problem" before his discharge.  The Veteran stated that this was "on my record," and emphasized that he "didn't get any treatment" during service.  When asked whether he had undergone outpatient treatment for psychiatric disability symptomatology, the Veteran indicated that he had been treated at VA in April 2009.  

The Veteran reported being married since 1969.  He stated that he and his spouse had some problems, but he thought that the problems were typical for all couples.  He reported having a good relationship with his children and occasionally seeing friends.  The Veteran indicated that he attended his grandson's football games.  He stated that he had some financial problems and that he was not sleeping well.  He reported having some suicidal thoughts and a bit of anxiety.  He indicated that he sometimes wondered "why me?"  He stated that he took comfort in his religion.  

The Veteran reported drinking heavily every day for about two to three years until six months prior to the examination.  He stated that he had a stroke and liver problems at that time, and so he cut down to a drink per week.  He also reported having diabetes.  

The Veteran indicated that he had experienced a deterioration in his mood since retirement in October 2007, possibly because he had no activities to keep him occupied.  He reported having depressive symptoms three to four days per week, measuring a seven or eight on a scale of 10.  He indicated that he slept approximately four hours per night, and had difficulty falling and staying asleep.  He reported that, at bedtime, he thought about various things that either were occurring or had occurred in the previous month that he found depressing.  He denied experiencing any recurrent dreams or nightmares involving similar content.  He stated that he had experienced minor mood improvement since obtaining part-time employment as a courier for a community action group.  The Veteran indicated that his depressive symptoms caused little or no impairment at work.  

The examiner provided an Axis I diagnosis of major depressive disorder, single episode, mild to moderate; and an Axis IV diagnosis of marital problems.  When asked to provide an opinion as to whether the Veteran's diagnosed depressive disorder was related to service, the VA examiner reported being unable to do so without resorting to mere speculation.  The examiner indicated that depression was noted on the separation examination.  However, the examiner stated that, while the Veteran experienced depressed mood prior to separation from service, it could not be accurately discerned whether the Veteran's recent depressive symptoms were related to the depression he experienced at the time of separation.   The examiner stated that the extent of the Veteran's depressed mood in terms of severity and longevity at the time of separation could not be accurately determined.  Therefore, the examiner stated that such a determination would require mere speculation.

In a February 2010 written statement, the Veteran wrote that he had experienced depression during service.  The Veteran stated that VA was denying service connection because the October 2009 VA examiner could not provide an accurate opinion without resorting to speculation.  The Veteran indicated that, as he experienced depression during service and still had the disability, VA should have given resolved reasonable doubt in his favor and awarded service connection.  

At a January 2016 Travel Board hearing, the Veteran reported experiencing difficulties with depression.  At first, the Veteran stated that he started having problems with depression in October 1967, and then indicated that they began in 1968.  He subsequently indicated that his depression started in October 1967.  He stated that his roommate died in an automobile accident and the event "really touched me."  The Veteran indicated that he started having mental and sleeping problems on that date.  The Veteran stated that he sought treatment for depression during service from a service examiner.  He stated that the service examiner gave him "some kind of pills," because the examiner knew that he had less than a year of service.  The Veteran indicated that he was "acting up a little bit" and having problems completing his duties prior to separation.  The Veteran reported seeking treatment from a private examiner six times over the course of his first year after separation from service.  The Veteran stated that he later sought treatment from various sources over the years after service.  

In October 2016, VA issued a letter to the Veteran, explaining the procedures required to substantiate a claim for service connection for PTSD.  With that letter, VA attached stressor verification forms and explained to the Veteran that he was to return those forms if he wished VA to attempt to verify a claimed stressor.  VA also attached release and authorization forms that would allow VA to attempt obtain outstanding private treatment records from outside providers identified by the Veteran.  The Veteran did not respond to the October 2016 letter.  VA attempted to provide the Veteran with an additional VA examination to determine the etiology of his claimed disability.  In December 2016, the Veteran's local VA Medical Center attempted to contact the Veteran by both telephone and letter to schedule the examination.  Despite VA's attempts to contact the Veteran, the Veteran failed to respond.  

From this record of evidence, the Board finds that the evidence weighs against the claim for service connection for a psychiatric disability.  

The Board finds that the evidence weighs against a claim for service connection for PTSD.  The Veteran claims that he currently experiences PTSD related to an in-service stressor incident during which he found his roommate's body.  The incident as described by the Veteran is neither an instance of combat, nor an incident that caused the Veteran to experience a fear of hostile military or terrorist activity.  Therefore, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor incident and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The record contains no evidence corroborating the Veteran's account of the discovery of his roommate's body.  When VA asked the Veteran to provide information that might allow VA to corroborate the Veteran's account, the Veteran did not respond to VA's requests.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Even if VA had corroborated the Veteran's stressor incident, the Board finds that service connection for PTSD would not be granted, because the record does not contain a diagnosis of PTSD related to the stressor incident.  In a March 2009 VA mental health initial evaluation note, a VA examiner proposed to "rule-out PTSD."  The Board notes that notation indicates that the examiner found that a patient did not meet the full criteria for the listed diagnosis and suggested further evaluation.  Moreover, in an April 2009 private treatment record, a private examiner, in a list of "chronic problems," stated that the Veteran had PTSD.  However, the examiner did not offer any report as to the tests used in making that finding or as to the stressor incident that purportedly gave rise to the disability.  An October 2009 VA examination did not diagnose PTSD, but diagnosed other mental disorders.  In August 2016, the Board remanded the Veteran's claim, requesting that the AOJ schedule the Veteran for an examination to determine the etiology of any diagnosed psychiatric disability, to specifically include PTSD.  Despite VA's attempts to contact the Veteran regarding the proposed examination, the Veteran did not respond.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, VA does not have additional evidence to attempt to corroborate the claimed stressor, and the Veteran did not undergo examination to supply more information for adjudication.

Although VA attempted to assist the Veteran in both corroborating a claimed PTSD stressor and providing an examination to determine whether claimed PTSD was related to an in-service stressor, the Veteran did not cooperate with VA.  The Veteran's claimed stressor has not been corroborated and the record does not contain a medical opinion diagnosing PTSD related to an in-service stressor.  Therefore, the evidence weighs against a claim of service connection for PTSD.

The Board also finds that the Veteran has not experienced current psychiatric disability symptomatology that became manifest during service, that became manifest within one year of separation from service, or that has been continuous since discharge from service.  

At the January 2016 Travel Board hearing, the Veteran reported experiencing both depressive symptomatology and trouble sleeping since he discovered his roommate's body during service.  The Veteran claimed that the incident occurred in either October 1967 or at some point in 1968.  The Veteran also claimed to have undergone treatment for depressive disorder symptomatology during service.  

The Veteran's October 1968 service separation examination report and the contemporaneous report of medical history prior to separation both contain notations indicating that the Veteran had experienced non-disabling "depressive and excessive worrying," and frequent trouble sleeping.  However, in both records, the Veteran stated that the conditions started at different times, with the sleep problems beginning in 1967 and the depressive symptoms starting in March 1968.  Moreover, in both documents, the Veteran specifically denied that the symptoms required therapy.  In the October 2009 VA medical examination report, the Veteran stated that he did not receive in-service treatment for the claimed psychiatric disability symptomatology and reiterated that statement later to the examiner.  Most importantly, in the October 1968 service separation examination report, the service examiner, having been made aware of the Veteran's symptoms, found the symptomatology to be psychiatrically normal at discharge.  

Therefore, although the record indicates that the Veteran complained of depression, worrying, and trouble sleeping during service, the contemporaneous evidence suggests that those symptoms did not appear suddenly after a single incident, as claimed by the Veteran at the January 2016 Travel Board hearing.  Moreover, the contemporaneous records and the Veteran's own October 2009 statements indicate that the Veteran did not seek treatment for depressive symptoms during service.  The October 1968 examination report also indicates that the Veteran's symptoms had subsided by the date of separation from service.  Considering that the Veteran's recent statements about his in-service depression are inconsistent with those noted in the service medical records and his other statements in the records, the Board finds that the records themselves have greater credibility in this matter than the Veteran's lay statements.  Caluza v. Brown, 7 Vet. App. 498 (1995) (Board may determine the credibility of lay evidence based on its consistency with the other evidence of record).  

The Veteran has also claimed to have been treated for depressive disorder symptomatology soon after separation from service and for many years after.  However, the Veteran has never identified the names of the examiners who supposedly treated him or the facilities at which they worked.  When asked to provide authorization and release forms to allow VA to acquire outstanding private treatment records, the Veteran submitted one form in May 2009, indicating that he had been treated by the listed provider only since 2004.  When VA requested from that private examiner, the provider provided the records.  In those records, the examiner first listed PTSD as a "chronic problem" in an April 2009 private treatment record without further explanation.  The first post-service treatment record showing treatment for a psychiatric disability in evidence is a VA treatment record dated March 2009, one month after the filing of the claim on appeal.  In the October 2009 VA psychiatric examination report, when asked to describe his previous treatment for his psychiatric disability, the Veteran reported only an April 2009 VA treatment session.  

Prior to the January 2016 Travel Board hearing, the Veteran had not reported undergoing treatment for a psychiatric disability symptomatology at any date prior to the filing of the present claim.  At that hearing, the Veteran indicated that private examiners had provided him with treatment for decades.  In August 2016, the Board remanded this claim, in part, to obtain any outstanding records regarding psychiatric treatment.  In compliance with the Board's remand requests, in October 2016, VA issued a letter to the Veteran, requesting return the attached release and authorization forms so that VA might obtain outstanding private treatment records.  The Veteran did not respond to VA's letter and did not return the attached forms.  

The Veteran's service medical records indicate that the Veteran experienced "depressive and excessive worrying," and trouble sleeping during service, but did not seek treatment for those symptoms.  A service examiner indicated that the Veteran did not have any psychiatric disability at separation from service.  The post-service treatment records do not contain any notation suggesting diagnosis or treatment for a psychiatric disability until decades after service.  In those treatment records, the Veteran did not report undergoing any treatment prior to the pendency the current appeal.  In the October 2009 VA examination report, the Veteran, when asked about prior treatment for a psychiatric health disability symptomatology, only reported having undergone VA treatment in April 2009.  At the January 2016 Travel Board hearing, the Veteran reported undergoing psychiatric treatment for decades after service.  However, when asked to provide VA with information regarding that treatment, the Veteran did not respond.  The Board finds that the Veteran's statements indicating treatment both during and for many years are inconsistent with the evidence of record, and the Veteran previous statements, and, therefore, lack credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the Veteran has not experienced current psychiatric disability symptomatology that became manifest during service, that became manifest within one year of separation from service, or that any psychosis has been continuous since separation from service.  

Finally, the Board finds that the Veteran does not have a current psychiatric disability that it is related to service or any incident of service.  On the October 1968 service separation examination report, the Veteran reported having experienced "depressive and excessive worrying" since March 1968.  However, the service examiner indicated that the Veteran was normal as to any psychiatric impairments at separation.  The record contains no notation indicating post-service treatment for a psychiatric disability until 2009, over four decades after separation from service.  

In a March 2009 VA mental health evaluation note, a VA examiner diagnosed a depressive disorder and rule-out PTSD.  The VA examiner also wrote that the Veteran "appeared to be experiencing longstanding symptoms associated with a traumatic experience in the 1960s, as well as situational depressive symptoms sporadically over the years."  Additionally, the examiner's language, noting that the Veteran "appeared to be" experiencing psychiatric symptomatology related to service, indicates that the examiner was speculating on as to the origin of the Veteran's symptomatology rather than offering an actual opinion as to etiology.  Polovick v. Shinseki, 23 Vet. App. 48 (2009) (medical opinion is speculative when it uses equivocal language).  Most importantly, the examiner wrote that finding without review of the claims file, and based solely on the Veteran's reported history.  The Veteran's reports of his own history are inconsistent with his other reports of his own history, and with the evidence of record, and the Board has found them to lack credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board finds that the March 2009 VA mental health evaluation note lacks probative value in this matter.  

In the October 2009 VA psychiatric examination report, the Veteran stated that he found his roommate's body "sometime in 1966."  Although the Veteran suggested that he had told service personnel that he had a "problem" during discharge, he repeatedly indicated that he did not seek treatment for the symptomatology during service.  When asked whether he had undergone outpatient treatment for a psychiatric disability, the Veteran indicated that he had been treated at VA in April 2009.  When asked about his present symptoms, the Veteran indicated that he had experienced a deterioration in his mood since his retirement in October 2007, possibly because he had no activities to keep him occupied.  The examiner diagnosed major depressive disorder, single episode, mild to moderate; and marital problems.  When asked to provide an opinion as to whether the diagnosed depressive disorder was related to service, the VA examiner reported being unable to do so without resorting to mere speculation.  Although an October 1968 service examiner recorded that the Veteran reported experiencing depression on the separation examination, the October 2009 VA examiner stated that, while the Veteran experienced depressed mood prior to his separation from service, it could not be accurately discerned whether or not the Veteran's recent depressive symptoms were related to the depression he experienced at the time of separation.   The examiner stated that the extent of the Veteran's depressed mood in terms of severity and longevity at the time of separation could not be accurately determined.  Therefore, the examiner wrote that such a determination would require mere speculation.

The October 2009 VA examination report, in which the examiner could not offer an opinion relating the psychiatric disability to service without resort to speculation, neither weighs in favor of nor against the Veteran's claim.  In an effort to assist the Veteran with his claim, VA attempted to provide the Veteran with an additional opportunity to participate in a VA psychiatric examination, but the Veteran failed to respond to VA's entreaties.  The Board finds that VA is not at fault for the Veteran's failure to assist VA in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The record does not contain a credible medical opinion, indicating that the Veteran's claimed psychiatric disability is related to service or any incident of service.  The Board finds that the Veteran has not met the burden of providing evidence, or allowing VA to assist him in providing evidence, to show that any current psychiatric disability is related to service or any incident of service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a psychiatric disability.  As the preponderance of the evidence is against the claim, service connection for a psychiatric disability must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


